 I should like to offer you hearty 
congratulations on your election to the presidency. Sir. I am confident that 
this session of the General Assembly is in good hands. I should also like to 
pay tribute to the Secretary-General, Mr. Boutros Boutros-Ghali, for his 
leadership of the United Nations in an era of crucial change. 
It is a sign of the times that since last year no fewer than 13 new 
Member States have taken their seats in the General Assembly. I should like 
to extend a warm welcome to them all. 
The world is currently undergoing dramatic changes and facing great 
challenges. Let us not allow the optimism inspired by the revolution which 
brought freedom to Eastern Europe to turn into a new pessimism as a result of 
the problems we are facing today. 
The end of the cold war has definitely given us a unique opportunity to 
build a new world order founded on common values, as originally envisaged in 
the United Nations Charter. International consensus is emerging, based on the 
principles of democracy and a free economy as prerequisites for the prosperity 
of the peoples of the world. 
The President returned to the Chair. 

The first reason for my optimism is the end of the East-West conflict. 
The second reason is that experience has shown that no nation is condemned to 
a perpetual cycle of poverty, underdevelopment and political violence. 
Several developing countries have made remarkable progress from absolute 
poverty to relative prosperity in a very short time. 
In addition to traditional contributions from the industrial countries, 
we can observe a tendency for economically successful developing countries to 
share their know-how and experience with other countries which have not yet 
achieved the same level of growth. New forms of cooperation between nations 
at different stages of development are emerging. 
We are living in an era when the removal of the risk of a nuclear 
holocaust makes other threats to peace and security stand out all the more 
clearly. This applies to problems of economic development, to the growing 
threat to the environment, and to ethnic and religious conflicts which have 
become severely aggravated in certain areas. Even though security will 
continue to have a military dimension, these challenges can be met only by 
applying a broader security concept which takes all aspects into account. 
In the long term, problems and conflicts of this kind can be solved only 
in an environment where there is a greater focus on cooperation. This can be 
achieved through the free exchange of know-how and goods, through regional 
cooperation and through institution-building: the establishment and 
strengthening of international structures within and outside the United 
Nations system. In the future, the greatness of a nation will be measured not 
by its military potential but by its ability to create a civil society through 
peaceful cooperation. 

A world of open, civil societies must also be a world of open markets. 
In Western Europe, peace and prosperity have been consolidated and secured 
through the free flow of goods and services. In the same way, peace and 
prosperity in what is usually termed the third world can be achieved only by 
global free trade and more open frontiers. 
We in the West must do more than merely open up our markets. It is also 
our responsibility to support economic and social progress in the developing 
countries by giving generous assistance. Assistance is particularly important 
for the poorest countries which are not yet able to benefit fully from freer 
world trade. 
Sweden considers it essential that the Western industrial countries 
achieve the goal of allocating 0.7 per cent of their gross national income to 
development assistance. Development assistance must effectively promote 
respect for human rights, democracy and market-economy solutions. 
Unfortunately, increasing resources are needed also to help people who are 
suffering from famine, war and other disasters. 
Regional cooperation, which has been given new impetus following the end 
of East-West confrontation, will play an increasingly dynamic role in 
tomorrow's world. And, in its turn, regional cooperation can promote global 
cooperation. If opportunities for regional cooperation are utilized in the 
right manner, this cooperation will provide the bricks for building global 
integration. But if these opportunities are not handled properly, the result 
will be narrow-minded nationalism and economic protectionism. 

European integration and the reunification of Eastern and Western Europe 
on the basis of common values and aims have created new opportunities for 
pan-European cooperation. Future stability depends on the success of the 
transition in Eastern Europe and in the States of the Commonwealth of 
Independent States, which makes demands on European solidarity. 
A united and successful Europe can play an important and positive role at 
the international level. It is Sweden's firm intention to become a member of 
the European Community. As a member, Sweden will continue to work for a 
Europe which is open to the world, economically, culturally and politically. 
In our view, an introverted Europe is not a viable alternative. 
Environmental threats, natural disasters and terrorism will continue to 
present us with formidable challenges. Mass poverty and accelerating 
population growth still trouble many countries. Drug use and drug trafficking 
remain major concerns for the international community. We have seen that 
societies can break down both as a result of domestic problems and under 
external pressure. 
It is a fact that the massive flows of refugees which we see today are 
just as likely to be caused by human activities as by natural disasters. In 
Europe, we have been unable so far to stop the tragic developments in the 
former Yugoslavia. This is the most brutal conflict experienced in our region 
since the Second World War. Sweden is endeavouring to strengthen regional 
mechanisms and the international framework in order to deal with conflicts of 
the type we have seen in the Balkans, in Moldavia and in the Caucasus. 
 
In its own vicinity, Sweden has focused on the risk of conflict inherent 
in the unregulated stationing of former Soviet troops in the sovereign Baltic 
States. We welcome the recent agreement on troop withdrawal reached by Russia 
and Lithuania and expect that similar agreements will be concluded with 
Estonia and Latvia as well. 
Although the end of the cold war has encouraged steps towards peaceful 
solutions, regional conflicts, often of long standing, continue to claim 
victims in many parts of the world. In parts of Africa, regional conflicts 
are aggravated by protracted drought, which has contributed to a famine 
affecting millions of people. No one can be indifferent to the situation in 
Somalia, where the civilian population has been hit harder than anywhere else. 
In other parts of the Horn of Africa as well, the inhabitants are 
suffering the effects of war. Sweden is participating in the ongoing 
international humanitarian relief measures by contributing substantial 
resources. However, humanitarian assistance must be combined with political 
efforts to establish a lasting peace. 
The positive features of developments in South Africa, where important 
steps have been taken towards a negotiated settlement, are overshadowed by 
political violence which is tending to create a vicious circle. The Swedish 
Government supports the efforts of the Secretary-General in contributing to an 
end to the violence and to resumed negotiations leading to the speedy 
abolishment of apartheid and the establishment of a democratic South Africa. 

The historic opportunity to achieve peace which has now opened up in the 
Middle East must not be lost. However, if peace is to have real content, 
there must be a comprehensive settlement including all the aspects discussed 
by the multilateral working parties within the framework of the peace 
process. The Middle East could greatly benefit from regional cooperation in a 
number of areas. 
When the parties to a conflict sit down at the negotiating table, a 
dynamic process of confidence-building is often created. We hope that such 
dynamic effects will occur, both in the political process in South Africa and 
in the peace process in the Middle East. 
Recent developments in the disarmament area have been particularly 
hopeful. In the past year, the United States and the members of the 
Commonwealth of Independent States concerned agreed to cut back their 
strategic nuclear stockpiles by two thirds and to eliminate most of their 
tactical nuclear weapons. 
The draft convention on a comprehensive ban on chemical weapons 
represents a historic achievement in international efforts to prevent the 
proliferation of weapons of mass destruction. We hope that growing 
international consensus will lead to further effective measures to deal with 
weapons of mass destruction and their proliferation. Sweden pays particular 
attention to the nonproliferation of nuclear weapons and to the strengthening 
and indefinite extension of the Treaty on the Non-Proliferation of Nuclear 
Weapons as a result of the 1995 Review Conference. 
 
An important task for this session of the General Assembly is to follow 
up the decisions taken at the United Nations Conference on Environment and 
Development in Rio de Janeiro in June. Industrial and developing countries 
must work together in a spirit of cooperation and solidarity to deal with 
threats to our environment and to achieve environmentally sound development. 
A Swedish poet once wrote: "What force may create is uneasy and brief". 
This is also what history teaches. Lasting solutions to crises and conflicts 
caused by political and religious antagonisms must be based on the principles 
of democracy and international law. It is therefore in everyone's interest to 
safeguard the rule of international law, transcending national, ethnic, and 
religious frontiers. 
In Europe we have seen a welcome development of the Conference on 
Security and Cooperation in Europe (CSCE). During the cold war the role of 
the CSCE was to build bridges. Its central task now is to support the Eastern 
European countries in their transition and to help these new States to find 
forms for peaceful coexistence. When Sweden assumes the chairmanship of the 
CSCE Council of Ministers in December, I intend to work for the further 
enhancement of the capacity of the CSCE to build peace and settle conflicts. 
Coordination between the United Nations and the CSCE was strengthened 
when the CSCE, in Helsinki, explicitly pronounced itself a regional 
organization as defined in the United Nations Charter. This is having a 
positive effect, for example on endeavours to solve the conflict in former 
Yugoslavia. Different forms of cooperative security between the United 
Nations and regional organizations are also being introduced in other conflict 
areas. 
 
However, the United Nations has the fundamental responsibility for the 
interpretation and application of international law. Enforcement measures 
remain the prerogative of the United Nations. But the United Nations must be 
strengthened in important respects if it is to be able to meet the demands of 
today and the expectations of tomorrow. 
Sweden wants to contribute to this process. In the first instance, the 
peace-making, peace-keeping and peace-building capacity of the United Nations 
must be reinforced. This applies to the Security Council, which bears the 
main responsibility for peace and security under the Charter. It also applies 
to the Secretary-General, who should be given greater possibilities for taking 
initiatives. 
Regarding the strengthening of the Security Council, I am primarily 
thinking of the Council's possibilities for dealing with threats to 
international peace and security at an early stage. However, caution should 
be exercised in changing the Council's composition and its decision-making 
procedures, since the Council is now at long last functioning as the Charter 
intended. At the same time, it is important that the decisions of the 
Security Council continue to enjoy wide support from Member States. This 
requires close cooperation between members of the Security Council and other 
Members of the United Nations. 
Sweden welcomes the Secretary-General's report "An Agenda for Peace". 
Several of the proposals presented in his report were discussed by the Nordic 
countries in. an earlier document entitled: "Shaping the Peace the United 
Nations in the 1990s". In this document we appealed for, among other things, 
strengthening the Security Council's and the Secretary-General's capacities to 
undertake preventive diplomacy. It is gratifying to note that this issue has 
now been given the highest priority. 
 
It is of the utmost importance that the United Nations be given concrete 
possibilities for anticipating and preventing conflicts. It should be 
possible to deploy peace-keeping forces for preventive purposes. The parties 
to a conflict should be urged to apply to the International Court of Justice 
for the peaceful settlement of their disputes. Violations of fundamental 
human rights can constitute a threat to international peace and security and 
hence be subject to measures by the Security Council. 
As regards the difficult question of the use of coercive measures to keep 
or build peace under Article 42 of the Charter, and the establishment of 
permanent United Nations forces on a national basis for this purpose, we have 
every reason carefully to follow and analyse these matters. Any change in 
United Nations practice must take place in the broadest possible agreement. 
The Secretary-General's report also contains proposals for financing 
traditional peace-keeping missions. The question of financing has become 
increasingly important as United Nations peace-keeping endeavours have been 
extended. Peace-keeping activities must not be based on the charity of Member 
countries, as has often been the case in the past. The Nordic countries have 
concluded that the establishment of a contingency fund for peace-keeping 
operations would constitute an important step towards solving the question of 
financing. 
But peace-keeping operations are only one aspect of the financing 
difficulties of the United Nations. If the United Nations is to be capable of 
fulfilling its role in the future, now that the political prerequisites exist, 
a long-term solution must be found for the Organization's financial crisis. 
Furthermore, all Member States must pay their assessed contributions in 
accordance with their obligations under the Charter. 
 
We are gratified to note that the broader security concept which Sweden 
advocates is included in "An Agenda for Peace". This view should be the basis 
for the reform of the whole United Nations system. In his report to this 
year's session of the Economic and Social Council, the Secretary-General has 
further developed his thoughts on this issue. His central message is that a 
distinction cannot and should not be made between United Nations tasks in the 
political sphere and those in the economic and social fields. Sweden supports 
this view. In this context, the proposal to hold a world summit for social 
development in 1995 takes on particular significance. 
In the Nordic United Nations project, several concrete proposals are 
presented for making the work of United Nations development assistance more 
effective for example, through a new governance structure and a new 
financing system. We welcome the first step taken by the General Assembly in 
strengthening the capacity of the United Nations to respond to humanitarian 
emergencies. Following the July session of the Economic and Social Council, 
we hope that it will be possible to proceed successfully with the reform 
measures in the economic and social fields during this session of the General 
Assembly. 
The protection of human rights is also included in the broader security 
concept. In preparation for next year's United Nations Conference on Human 
Rights, Sweden intends to work for measures and procedures which can increase 
respect for human rights throughout the world, both in developing countries 
and in industrial countries. Let me stress that the Swedish Government 
considers that there is a clear connection between respect for fundamental 
human rights and economic and social development. Consequently, the question 
of a country's development cannot be divorced from its implementation of 
respect for human rights. 
 
Sweden is presenting its candidature for a seat on the United Nations 
Security Council for the 1993-1994 period of office. We are doing so on the 
basis of the active role we have traditionally played in the United Nations 
system. In the election of non-permanent members of the Council, the Charter 
prescribes that due regard be paid to the contribution of Members to the 
maintenance of international peace and security and to the other purposes of 
the Organization. 
 
Many Swedes have served the United Nations, both in the Secretariat and 
in the field. Names such as Folke Bernadotte and Dag Hammarskjold are part of 
United Nations history. 
Sweden has participated in practically all United Nations peace-keeping 
operations. On the basis of our experience in this area, we and the other 
Nordic countries can offer advice and training to countries which are now 
preparing for peace-keeping missions. 
Sweden placed the problems of the environment on the agenda of the United 
Nations. It hosted the first United Nations Conference in this area. 
For many years, we have been in the vanguard of the United Nations work 
in the economic and social sphere, both as regards planning and financing. 
Sweden is a major donor to many of the United Nations development 
agencies and the fourth-largest contributor to the United Nations system as a 
whole. 
If Sweden wins support for its candidature for a seat on the United 
Nations Security Council, it will entail greater responsibility than was the 
case when we participated in the work of the Council sixteen years ago. We 
are prepared to shoulder this responsibility. 
In an international environment which presents new challenges and 
opportunities for cooperation, Sweden's United Nations policy can be 
summarized in the following three points. 
First, we want to contribute to the reinforcement of United Nations 
peacemaking, peace-keeping and peace-building ca¬£ability. This is a question 
of maintaining the Security Council's effectiveness, which also assumes that 
its decisions enjoy the wide support of Member States. 
The Secretary-General should be given greater possibilities to take 
initiatives. It is essential that the financing of peace-keeping operations 

be guaranteed. Sweden supports the proposal for the establishment of a 
special contingency fund. 
Secondly, we want to work for an extension of international structures 
for cooperation to enable us to meet the threats to peace, security and 
economic development in the 1990s. We attach great importance to the 
interaction between the United Nations and regional organizations. 
Thirdly, we want to promote the application of a broader security concept 
which contains not merely a military component but also human rights, 
democracy, economic freedom, social justice and environmental responsibility. 
We support the view that United Nations tasks in the political sphere and in 
the economic and social field must be considered in the same context. A 
comprehensive view of this nature, based on the United Nations Charter, should 
form the basis for reform of the United Nations system. 
The United Nations can establish genuine security in the world. It can 
do so only by tackling the roots of insecurity. 
